DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 16, and 17 are objected to because of the following informalities:
Lines 2-3 of claim 8 and lines 2-3 of claim 17 recite the limitation: “the predetermined time”.  It is recommended to be changed to read: “a predetermined time”.
Claim 16 is recommended to be changed to depend on claim 13 instead due to the limitation: “the natural oscillation”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (CN 108072957).
Regarding claim 1, Kuo discloses an optical member driving mechanism for driving an optical member having an optical axis, comprising: a fixed portion ((31), (33), [0078]); a movable portion ((32), [0078]), configured to hold the optical member ([0072, 0078]); a first elastic member ((34)), connected to the fixed portion ([0072, 0073]) and the movable portion ([0072]), wherein the movable portion is movably connected to the fixed portion via the first elastic member (FIGS. 1-5, [0072, 0073]); and a driving assembly (“ED”, [0072, 0073]), driving the movable portion to move relative to the fixed portion along the optical axis within a range of motion ([0074, 0078]), wherein the range of motion comprises a first limit moving range and a second limit moving range, the first limit moving range is the maximum distance that the movable portion can move toward a light-entering side of the optical member driving mechanism (FIGS. 7, 8, limited at (X1), [0078]), and the second limit moving range is the maximum distance that the movable portion can move toward a light-emitting side of the optical member driving mechanism (FIGS. 7, 8, limited at (X2), [0078]); wherein when the movable portion is in a predetermined position (FIGS. 7, 8, initial position, [0074]) relative to the fixed portion, the first limit moving range is greater than the second limit moving range (shown below).

    PNG
    media_image1.png
    507
    674
    media_image1.png
    Greyscale


Regarding claim 2, Kuo further discloses the optical member driving mechanism as claimed in claim 1, wherein the ratio of the first limit moving range to the second limit moving range is greater than or equal to 1.5 (indicated above).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (U.S. Publication No.: 2017/0244878).
Regarding claim 19, Wang discloses an optical member driving mechanism, disposed on a portable device (FIGS. 39, 40, (200), [0327]) and configured to drive an optical member (FIGS. 2, 5, 7-11, 13, 14, lenses of (10), [0230]), comprising: a fixed portion ((30), [0230]); a movable portion (housing of (10), [0230]), connected to the optical member, wherein the movable portion can move relative to the fixed portion ([0230]); a driving assembly, driving the movable portion to move relative to the fixed portion (VCM parts between (30) and (10), [0230, 0231]); and an image sensor ((21), [0206-0208]), having a rectangular structure and comprising an image sensor long side and an image sensor short side (FIGS. 3, 5), wherein the portable device has a rectangular structure and comprising a portable device long side and a portable device short side (FIG. 40, see two ways of defining long/short sides below), and the image sensor long side is substantially parallel to the portable device long side (FIG. 40 shows multiple ways of orienting the device).

    PNG
    media_image2.png
    418
    655
    media_image2.png
    Greyscale


Regarding claim 20, Wang further discloses the optical member driving mechanism as claimed in claim 19, wherein the optical member driving mechanism further comprises a plurality of image sensors ([0206]; the number of (10) and (21) is not limited, [0207]), each of the image sensors has a rectangular structure and comprises an image sensor long side and an image sensor short side, and the image sensor long sides are substantially parallel to the portable device long side (FIG. 40 shows multiple ways of orienting the device; see above for two different ways of defining long/short sides).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (CN 108072957) as applied to claims 1 and 2 above, and further in view of Sekimoto (U.S. Publication No.: 2017/0171469).
Regarding claim 3:
	Kuo discloses the optical member driving mechanism as claimed in claim 2.
	Kuo does not specifically disclose that the second limit moving range is 10um-50um.
	Sekimoto teaches a camera module, wherein the second limit moving range is 150um.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Sekimoto’s with the optical member driving mechanism taught by Kuo to enable the second limit moving range to be 10um-50um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).

 Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (CN 108072957) as applied to claims 1 and 2 above, and further in view of Kim et al. (CN 107210696).
Regarding claim 4:
	Kuo discloses the optical member driving mechanism as claimed in claim 1,
	Kuo does not specifically disclose the driving signal group comprises: a main signal, input to the driving assembly to drive the movable portion to move to a target position; and a steady signal, input to the driving assembly to speed up the movable portion to reach a steady state, wherein the main signal is input to the driving assembly before the steady signal
	Kim teaches a device for driving voice coil actuator, wherein the optical member driving mechanism further comprises a control module ((110), [0048]), configured to input a driving signal group (shaped control signal, [0152, 0161]) to the driving assembly (to (120), [0162]), wherein the driving signal group comprises: a main signal (reference signal (original control signal) generated by a user command, [0147, 0161]), input to the driving assembly to drive the movable portion to move to a target position ([0147, 0161]); and a steady signal (pulse sequence, [0148, 0149]), input to the driving assembly to speed up the movable portion to reach a steady state, wherein the main signal is input to the driving assembly before the steady signal (resonance frequency and attenuation of VCM may be detected and fed back during driving of VCM, [0150]; a) reference signal (original control signal) generated by a user command is sent to (120) of FIG. 1 to drive VCM, [0147]; b) feedback, [0150], to (110) is used to determine pulse sequence (S120), [0148, 0149]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Kim’s with the optical member driving mechanism taught by Kuo for the purpose of providing a camera capable of more effectively removing residual vibration and further improving autofocus performance (Kim: [0011]).

Regarding claim 5:
	Kuo and Kim disclose and teach of the optical member driving mechanism as claimed in claim 4, wherein Kim further discloses that when the main signal is input to the driving assembly and the movable portion moves to the target position, the movable portion naturally oscillates, wherein when the steady signal is input to the driving assembly, the driving assembly provides a reverse driving force to offset the natural oscillation (attenuation based on natural resonance frequency and the vibration attenuation of the VCM, [0057, 0059, 0087]).

Regarding claim 6:
	Kuo and Kim disclose and teach of the optical member driving mechanism as claimed in claim 5, wherein Kim further discloses that the frequency of the waveform of the reverse driving force is substantially the same as the frequency of the natural oscillation (attenuation based on natural resonance frequency and the vibration attenuation of the VCM, [0057, 0059, 0087]).

Regarding claim 7:
	Kuo and Kim disclose and teach of the optical member driving mechanism as claimed in claim 4, wherein Kim further discloses that the duration for inputting the main signal is greater than the duration for inputting the steady signal (reference signal (original control signal) is inputted first before acquiring pulse sequence to convolve to shaped control signal to be inputted).

Regarding claim 8:
	Kuo and Kim disclose and teach of the optical member driving mechanism as claimed in claim 4, wherein Kim further discloses that the control module stops inputting the steady signal to the driving assembly after a predetermined time (stops when pulse sequence ends).

Regarding claim 9:
	Kuo and Kim disclose and teach of the optical member driving mechanism as claimed in claim 8, wherein Kim further discloses that the predetermined time is determined according to the decline phase of the natural oscillation (gradually attenuating the signal fluctuation amplitude, [0057]; (attenuation based on natural resonance frequency and the vibration attenuation of the VCM, [0057, 0059, 0087])).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (CN 108072957) and Kim et al. (CN 107210696) as applied to claims 4-9 above, and further in view of Hu et al. (CN 107976857).
Regarding claim 10:
	Kuo and Kim disclose the optical member driving mechanism as claimed in claim 4.
	Kuo and Kim do not specifically disclose an inertia detecting member configured to measure gravity data of the optical member driving mechanism, and the control module inputs a compensating signal according to the gravity data measured and weight data of the movable portion.
	Hu teaches an optical system, wherein the optical member driving mechanism further comprises an inertia detecting member configured to measure gravity data of the optical member driving mechanism ((1013), [0093, 0094]), and the control module inputs a compensating signal according to the gravity data measured and weight data of the movable portion (data from (1011)/(1013) and (1051) are used; relationship of driving current and moving distance is according to weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Hu’s with the optical member driving mechanism taught by Kuo and Kim for the purpose of reducing the thickness of the driving module as a whole to achieve miniaturization (Hu: [0021-0023]).

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Publication No.: 2018/0136430, and further in view of Kim et al. (CN 107210696).
Regarding claim 11:
Lin teaches an optical member driving mechanism for driving an optical member having an optical axis, comprising: a fixed portion ((50), [0042, 0044]); a movable portion ((30), [0042, 0044]), configured to hold the optical member; a driving assembly ((60), (40), [0044]), driving the movable portion to move relative to the fixed portion; a vibration absorption member, disposed between the fixed portion and the movable portion ((30) and (50) are connected by (70), [0042]; (100) disposed on (70) which connects and in between (30) and (50), [0053]; (30) move relative to (50), [0044]; FIG. 10, (100) positioned between MP and FP, [0059, 0063]).
Lin does not specifically disclose the driving signal group comprises: a main signal, input to the driving assembly to drive the movable portion to move to a target position; and a steady signal, input to the driving assembly to speed up the movable portion to reach a steady state.
Kim teaches a device for driving voice coil actuator, comprising: a control module ((110), [0048]), inputting a driving signal group (shaped control signal, [0152, 0161]) to the driving assembly (to (120), [0162]), wherein the driving signal group comprises: a main signal (reference signal (original control signal) generated by a user command, [0147, 0161]), input to the driving assembly to drive the movable portion to move to a target position ([0147, 0161]); and a steady signal (pulse sequence, [0148, 0149]), input to the driving assembly to speed up the movable portion to reach a steady state (resonance frequency and attenuation of VCM may be detected and fed back during driving of VCM, [0150]; a) reference signal (original control signal) generated by a user command is sent to (120) of FIG. 1 to drive VCM, [0147]; b) feedback, [0150], to (110) is used to determine pulse sequence (S120), [0148, 0149]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Kim’s with the optical member driving mechanism taught by Lin for the purpose of providing a camera capable of more effectively removing residual vibration and further improving autofocus performance (Kim: [0011]).

Regarding claim 12:
Lin and Kim disclose and teach of the optical member driving mechanism as claimed in claim 11, wherein Lin further discloses that the optical member driving mechanism further comprises a first elastic member ((70)) connected to the fixed portion and the movable portion, and the movable portion is movably connected to the fixed portion via the first elastic member ((30) and (50) are connected by (70), [0042]; (100) disposed on (70) which connects and in between (30) and (50), [0053]; (30) move relative to (50), [0044]).

Regarding claim 13:
Lin and Kim disclose and teach of the optical member driving mechanism as claimed in claim 11, wherein Kim further discloses that when the main signal is input to the driving assembly and the movable portion moves to the target position, the movable portion naturally oscillates, wherein Kim further discloses that when the steady signal is input to the driving assembly, the driving assembly provides a reverse driving force to offset the natural oscillation (attenuation based on natural resonance frequency and the vibration attenuation of the VCM, [0057, 0059, 0087]).

Regarding claim 14:
Lin and Kim disclose and teach of the optical member driving mechanism as claimed in claim 13, wherein Kim further discloses that the frequency of the waveform of the reverse driving force is substantially the same as the frequency of the natural oscillation (attenuation based on natural resonance frequency and the vibration attenuation of the VCM, [0057, 0059, 0087]).

Regarding claim 15:
Lin and Kim disclose and teach of the optical member driving mechanism as claimed in claim 13, wherein Kim further discloses that the reverse driving force decays over time ([0080, 0120, 0124, 0154, 0156-0158]).

Regarding claim 16:
Lin and Kim disclose and teach of the optical member driving mechanism as claimed in claim 11, wherein Kim further discloses that the natural oscillation is measured by an external apparatus (predetermined by another device, [0052, 0053]).

Regarding claim 17:
Lin and Kim disclose and teach of the optical member driving mechanism as claimed in claim 11, wherein Kim further discloses that the control module stops inputting the steady signal to the driving assembly after a predetermined time (stops when pulse sequence ends).

Regarding claim 18:
Lin and Kim disclose and teach of the optical member driving mechanism as claimed in claim 17, wherein Kim further discloses that the predetermined time is determined according to the decline phase of the natural oscillation (gradually attenuating the signal fluctuation amplitude, [0057]; (attenuation based on natural resonance frequency and the vibration attenuation of the VCM, [0057, 0059, 0087])).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299. The examiner can normally be reached MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852